COMPLAINT

(for filers who are prisoners without lawyers) DEC 28 0

2020

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

‘

Marcel T. Tackson

eA

ud

 

LOlgiS|

!
+

aia
IM-LOIGLSIO RYBLSY a

18N03

 

Vv. Case Number:

(Full name of defendant(s)) 2 0 C i 9 {
(to be supplied By Clerk of Court

\ 3 ion

LYNO9 40 WY3T9
S$ 2 d 82 9350 0202

i

 

 

 

A. PARTIES

1. Plaintiff is a citizen of _ luisconsia , and is located at
(State)

G44 N. WS. Milwavkee, Wa. 53233

(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Mi \wsaukee County Louse at Correction

(Name)
is (if a person or private corporation) a citizen of Ladisconsin

(State, if known)

Complaint - 1

Case 2:20-cv-01911-NJ_ Filed 12/28/20 Page 1of5 Document 1
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for _Milwav¥tee House of Correction - $335 S. 63 S+., Franklin, WE 53132
(Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Te ON

Qn March 19"°,2020 TF was moved Fram the Milwackee Couwly Tail +o
Hovse of Correction ,undag -+he. guise of Saving space +e accomodate Single,
cells <The tonditionS were nok Sufficient +o provide adeovate
preventative protection agains Covid-19.. Ur is the firs+
“mmate ri abt" in the H.O-6 \andbole +o he protected Feom danger

and disease. Bejiween Gt — forth ST Sted several paper

   

and Kiask arievan tes addressing seeial Cleaning |Sanvtant , protective
and nrevenintive concerns - No feliek canted. Shortly atver Ve Srlucction
Worsened, the officers began weacing TASKS oo. we were not given
mass or allowed to cover auc Faces. Z individuals in my dorm

wert, alten out for undisclosed healkn reasens+ SHIN no protective,

Complaint — 2

Case 2:20-cv-01911-NJ Filed 12/28/20 Page 2 of5 Document 1
WeasuTes Were taven. On Rovi\ yi f. ecqanized a 3B man petition
feferencing Cleaning ROMtENS . masid cmueshs , as well as Givi l riants
§55vE2S ; addressed +e the DUBVENL. Cour+ of WE. On Kosh 12", 226
we were aiven mass - We were required to Keen the Same Single
“use Surgical trask for 1. week (w hith was walicy until roy 3S yeote
of Quarantine ) before we were given a replacement, No adequate
cleaning mgasvres or supoltes were. provided. got very sick,
and i+ did nor subside . = wnade. rt Known nothing was dane . An
Root \s* 2020 th National Guard rame. and tested everyone. My qesublke
wier® im Contlusive. I was cerented by UeliPatta an eri) 2.0%. On Aoril
24nd the pesitiwe fesul+ was relurned and 2 usas moved te Quarantine,
SZ remained in Quarantine far & weeks valid & was moarvd back to
MC3_on Mav 28',4020 (untested). =r still experience adverse healt
phenomens ; as T. was wever properly treated Sor my contraction of
BAAS -Crl-2.. Milmauzee, House of Correction is directly
fesnana ble. Sar vw Contra ction of SARS- CoN-2. a.k.a Covid-t4

administrative came. ues,

due 4m ~heic neo\iae

    

Hi direct breaking ot their aus pa licies, nat adhearing +o Gaue

Evers orders ; directly damaging fnr-ktions as uit as other issues,

They are Viable Lega ile and e-thica Uy +o neotect mnma tes, thas did nop

 

Complaint —- 3

Case 2:20-cv-01911-NJ Filed 12/28/20 Page 3 o0f5 Document 1
C. JURISDICTION

 

Iam suing for a violation of federal law. under 28 U.S.C. § 1331.
OR

lam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

As x am not motivated oy malice of aceed , T aim +o be modest

¢

         

eKina $200 000 Wn awarded mo nev compen -
Sation , as well as Any o4 Advkional awards for emotional gain, suffering ,
inconenience ,men yal anguish , Loss of enovment: fovality af Life.
As an additional eoula ban +o Dromore. Cesolution and ammoromise .
in tht instance nf a Sedtlemen-+ , Tam willing to waive my
right +o indore, andlor parkick gate An ony elass aetian

Soiks vin tho pcesen*s of Sukwre, as well as any fu--uce gs vits
Rg

based on +he same or celated claiwns.

 

 

Complaint — 4
Case 2:20-cv-01911-NJ Filed 12/28/20 Page 4o0f5 Document 1
E,

JURY DEMAND

I want a jury to hear my case.

BX|- ves [_]-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this _2 2." 3 day of _Deceniber 20_20.

Respectfully Submitted,

Vi 4 =7 |)
WMaw th 7 jsoa€

<

Signature of Plaintiff

202.06002734
Plaintiff’s Prisoner ID Number

Milwavnkee Coon ty ail

q4q N. Qt st. Mi lwavkee, WE $3233
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

KI

LI

I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Complaint —5

Case 2:20-cv-01911-NJ Filed 12/28/20 Page 5of5 Document 1
